Poch, J. On November 13, 1981, Claimant, Joann M. Williams, filed her complaint seeking reimbursement for per diem work performed and accepted by the Illinois Racing Board. Claimant was employed by the Illinois Racing Board from June 1, 1981, through July 28, 1981, when she was informed that her employment was. terminated and that she was not to be reinstated as an employee. This matter was heard by Commissioner Robert E. Cronin, who found from the testimony and documentary evidence that Claimant was assigned to license harness operators at Balmoral Park. Claimant worked on the basis of 6-1/2 hours a day and was paid a per diem of $45.00 per day. The record further reflects that Claimant performed some work at home during the time frame of June 21, 1981, through the end of July 1981. Claimant failed to substantiate that she processed 6,000 applications during that same period of time. Therefore, based upon the evidence submitted, the Claimant is entitled to an award of five days of work at $45.00 a day in the amount of two hundred twenty five ($225.00) dollars, as reimbursement for work performed at home and accepted by the Illinois Racing Board. An award is hereby made to Claimant, in the amount of two hundred twenty five ($225.00) dollars.